DETAILED ACTION
Response to Amendment
Claims 1-17 and 19-21 are pending. Claims 1-17 and 19-21 are amended directly or by dependency on an amended claim.
Response to Arguments
Applicant's arguments filed 14 January, 2022 have been fully considered but they are not persuasive. With respect to the argument Krasadakis et al. and Belisomi et al. do not disclose/teach the analysis result of the related information of the content includes a format of the content, examiner disagrees. As presented in the rejection below, Belisomi et al. indicate: “In one embodiment, the settings of the stored display formats comprise information associated with the content of the original video stream, such as format, television broadcaster, television program name, etc. This advantageously allows the stored display formats to be automatically recalled, and also allows the user to mnemonically associate the format with a given event”, [0022], “At this point, the television set screen will be displaying the video content according to a first format (step 102), which represents the initial condition to be changed into the new format desired by the user. The first display format may be the one currently adopted when the user starts the procedure for defining the new display format, or it may be a predefined format automatically selected by the television set, such as, for example, the original format of the video stream not subjected to any resizing operation”, [0034], “The frame 201 represents a video stream displayed according to a predefined format (with reference to step 102 of FIG. 1), e.g. the original format. When the frame is displayed in the original format, an active portion 202 thereof is visible, which is surrounded by an empty portion 203, e.g. caused by letterbox bands or by the presence of side bands”, [0042], “This advantageously allows the user to display the original format of the video stream and to . 
All other arguments are by similarity or dependency and are therefore addressed by the above.
Claim 13 remains objected to as allowable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-12, 16, 17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasadakis et al. (US 20170289596 A1) in view of Belisomi et al. (US 20130027608 A1).

Regarding claims 1, 19 and 20, Krasadakis et al. disclose an information processing apparatus comprising; information processing method causing a processor to execute; and program configured to cause a computer to function as: a recognition unit that recognizes a situation in a space based on sensor data obtained by sensing the space in which a content is output (captured images or video may be interpreted by recognition software to personally identify the users, [0014], a camera coupled to a display device may capture video of a person, and that video may be analyzed to recognize the person, [0020], sensors for detecting the users 102, environmental conditions in the viewing area, [0035], Cameras 124g and 124h recognize the user, [0073], viewing area is routinely or continually monitored until a user is detected, [0082]); and a determination unit that determines an output scheme of the content based on a result of the recognition and an analysis result of related information of the content (“These facial images may be transmitted to a backend server that may select particular content--e.g., news stories--to present on the display based on the identified users. Some examples are directed to controlling the display of content on a public display device based on 




Belisomi et al. teach a transmission unit configured to transmit information to be output to an output device by the determined output scheme (stored parameters may vary depending on the source of the video content being displayed on the screen, store the program number or the station name or identifier, when transmitted by the broadcaster, [0087] format controller 404 can then be updated locally or remotely [0118]), wherein the determination unit is further configured to select one parameter of output, from a plurality of parameters of output of a plurality of output schemes, as a parameter of output having priority above all other parameters of output of the plurality of parameters of output, based on the analysis result of the related information of the content (automatic resizing methods wherein the device directly analyses the active content of the video stream and autonomously changes the display mode on the basis of such content, from patent EP0685139, [0011]; format controller 404 will now detect the program title "Flash news" from the event table of the transport stream, [0091], the controller 404 detects the characteristic parameters of the video content being displayed, [0096], specifying also the parameters relating to the type of video content to which he/she wants to 

Krasadakis et al. and Belisomi et al. are in the same art of display control (Krasadakis et al., abstract; Belisomi et al., [0114]). The combination of Belisomi et al. with Krasadakis et al. enables the use of parameter priority in display decisions. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the priority of Belisomi et al. with the invention of Krasadakis et al. as this was known at the time of filing, the combination would have predictable results, and as Belisomi et al. indicate “the present invention aims at improving the fruition of video contents by a user… provide a method which allows the user to define a video stream display format in an intuitive and effective manner… improve the switching, whether automatic or not, between the different display formats” ([0014]-[0016]), thereby indicating the display ease benefits to the invention when combined with Krasadakis et al..

Regarding claim 2, Krasadakis et al. and Belisomi et al. disclose the information processing apparatus according to claim 1. Krasadakis et al. further disclose the analysis result of the related information of the content further includes a target person who uses the content, a job on the content, or importance of the content (“In some examples, the displays are controlled by computing devices with cameras for capturing images or videos of people within the viewing areas of the displays.  The captured images or video may be interpreted by recognition software to personally identify the users--or at least recognize various features about them.  Content is selected for display on the public viewing screens based on the users currently within the viewing areas.  For example, a screen in an airport may be equipped with a camera that captures facial images of users walking by.  These facial images may be transmitted to a backend server that may select particular content--e.g., news stories--to present on the display based on the identified users. Some examples are directed to controlling the display of content on a public display device based on recognized users in an area.  In some examples, user-specific data is received comprising one or more physical characteristics of at least one user in a viewing area of the public display device”, [0014]-[0015], “The shown display devices 100g-i are presenting different types of data that is relevant to attendees of a conference.  Specifically, display device 100g presents particular information the content selector 216 has selected for users 408-412.  Display device 100h presents information the content selector 216 has selected for users 414-416.  Display device 100i presents information the content selector 216 has selected for users 418-420”, [0077], identifying users in a public area and presenting targeted content, [0086]) [targeted content indicates target person who uses the content]

Regarding claim 3, Krasadakis et al. and Belisomi et al. disclose the information processing apparatus according to claim 2. Krasadakis et al. further disclose the recognition unit performs a recognition process on a user existing in the space as the situation in the space (networking environment for recognizing users in a public area and distributing content to the multiple display devices., [0006], captured images or video may be interpreted by recognition software to personally identify the users--or at least recognize various features about them, [0014], “A person may be "personally" recognized, meaning the person is individually identified, through facial recognition, body recognition, device communication (e.g., wireless communication with the user's smart phone or wearable device), speech recognition, user profile identifier, social media handle, user name, speech, biometrics (e.g., eye pattern, fingerprints, etc.), or any other technique for personally identifying the user.  For example, a camera coupled to a display device may capture video of a person, and that video may be analyzed--either locally or via a web service--to recognize the person”, [0020], Cameras 124g and 124h recognize the user, [0073]).
 
Regarding claim 4, Krasadakis et al. and Belisomi et al. disclose the information processing apparatus according to claim 3. Krasadakis et al. further disclose position coordinates, a field-of-view direction, and a state of the user are recognized as the recognition process on the user (the reaction monitor 130 monitors the reaction of the user 102 to the content being displayed to determine the level of engagement or interest of the user 102, [0046], Using geographic location information or direct communication with the client device of the user 102 (e.g., through BLUETOOTH.RTM.  branded communications, NFC communications, or the like), the display device 100 may present a sequence of related content to a user 102 across multiple display devices 100 as the user 102 walks through a public airport, shopping mall, super 

Regarding claim 5, Krasadakis et al. and Belisomi et al. disclose the information processing apparatus according to claim 2. Krasadakis et al. further disclose the recognition unit performs a recognition process on an environment around a user existing in the space as the situation in the space (sensors for detecting the users 102, environmental conditions in the viewing area, [0035], microphone 114, camera 116, and sensors 118 may capture information about the user 102 or the environment, [0055]).
 
Regarding claim 6, Krasadakis et al. and Belisomi et al. disclose the information processing apparatus according to claim 5. Krasadakis et al. further disclose at least one of detection of a planar area in the space, generation of an illuminance map, and sound field recognition is performed as the recognition process on the environment (user recognizer 126 identifies the user from biometric characteristics in the captured video or audio data, such as speech or voice recognition, [0042], voice input, [0115]).
 
Regarding claim 8, Krasadakis et al. and Belisomi et al. disclose the information processing apparatus according to claim 2. Krasadakis et al. further disclose the determination unit determines an output position, an output device, and an output parameter of the content as the output scheme (person being presented with content on separate display devices at different locations in a public area, [0007], “Using geographic location information or direct communication with the client device of the user 102 (e.g., through BLUETOOTH.RTM.  

Regarding claim 9, Krasadakis et al. and Belisomi et al. disclose the information processing apparatus according to claim 8. Krasadakis et al. further disclose the output position is a position of a planar area in the space in a case of projection output from a projection display device (“Such examples optimize the content experiences by sequentially serving a first portion of content on a screen that is tailored to a subset of the audience in front of the screen, and then a second portion of content that is tailored to a second subset of the audience in front of the screen, and so on”, [0079]). [A screen is a planar area] [Note that if the claim means detecting a planar area, that is taught below in Ikeda]

Regarding claim 10, Krasadakis et al. and Belisomi et al. disclose the information processing apparatus according to claim 8. Krasadakis et al. further disclose the output position is an installation position of the output device (diagram of multiple billboard screens being used to 
 
Regarding claim 11, Krasadakis et al. and Belisomi et al. disclose the information processing apparatus according to claim 8. Krasadakis et al. further disclose when the output device is a wearable device, the output position corresponds to a position of a user wearing the wearable device (display device 100 may present interactive content, provides a map or other location information e.g., turn-by-turn directions on a smart watch, [0053]).

Regarding claim 12, Krasadakis et al. and Belisomi et al. disclose the information processing apparatus according to claim 8. Krasadakis et al. further disclose the determination unit determines the output position based on a score for each output position calculated based on a score of each element calculated based on a recognition result of an environment and a user obtained by the recognition unit and weighted depending on the analysis result of the related information of the content (For example, if five users 102 are detected in a viewing area but only two of them can be personally identified, then content may be selected for those two personally identifiable users 102, thereby disregarding the other three.  Alternatively, if a majority or collection of the detected users 102 have a common trait (e.g., a particular gender, body type, etc.), the content may be selected based on the most commonly possessed trait, [0048], “For example, a user stopping to view content may be ranked above a user walking by while content is played but ranked lower than a user who engages a touch screen of the display device 100.  Various rating schemes exist and may be employed in different ways”, [0064], “Selection of which content to present first may be determined by the content selection service 

Regarding claim 16, Krasadakis et al. and Belisomi et al. disclose the information processing apparatus according to claim 8. Krasadakis et al. further disclose the determination unit determines the output scheme by giving priority to a situation of a sound field at an output position when the content is a sound (The microphone 114 captures audio from the users 102, [0034], In some examples, the user recognizer 126 identifies the user from biometric characteristics in the captured image, video, or audio data, such as eye scans, facial recognition, speech or voice recognition, fingerprint scans, or the like, [0042], In some examples, the display devices 100a-z are equipped with microphones 114, cameras 116, or sensors 118 that capture identifying information (e.g., images, video, audio, or environmental data) about a user 102 passing by or the user's client device 206 [0061]).

Regarding claim 17, Krasadakis et al. and Belisomi et al. disclose the information processing apparatus according to claim 8. Krasadakis et al. further disclose the determination unit determines the output scheme by giving priority to a line-of-sight direction of a user when the content is an image and the user is moving (“Another aspect of the examples disclosed herein relates to tracking people as they move through public areas and coordinating the content 
408-412 while the content on the display device 100h may be focused solely on user 416” [0078], determine a gaze direction of the user, [0107]).

Regarding claim 21, Krasadakis et al. and Belisomi et al. disclose the information processing apparatus according to claim 8. Underwood et al. further teach the plurality of parameters of output of the plurality of output schemes includes at least one of a screen size, closeness of a distance between an output position and a user, output resolution, a situation of a sound field at an output position, or a line-of-sight direction of a user (select from among the multiple projectors 54 that which has the highest resolution, largest size, or that is next among the electronic displays 12 categorized by the operating system, [0068], [0069], the other presenter displays may be prioritized e.g., based on the presence or absence of a OS menu bar, the screen size, screen resolution, and/or being the next among displays 12 listed by the operating system, [0072], the presenter displays may be assigned in order according to other priorities e.g., the screen size, screen resolution, [0073], the primary presenter display (PD1) may be determined according to any suitable priority e.g., the screen size, screen resolution, [0075]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasadakis et al. (US 20170289596 A1) and Belisomi et al. (US 20130027608 A1) as applied to claim 2 above, further in view of Ikeda et al. (US 20170031530 A1 [published >1yr US filing date]

Regarding claim 7, Krasadakis et al. and Belisomi et al. disclose the information processing apparatus according to claim 2. Krasadakis et al. partly disclose the recognition unit performs a recognition process on an output device existing in the space as the situation in the space (identifying a location of the public display device and a timeframe when the at least one user is in the area [0087], [0118]), however, another reference is provided to make this explicit.



Krasadakis et al. and Ikeda et al. are in the same art of controlling displays (Krasadakis et al., abstract; Ikeda et al., abstract). The combination of Ikeda et al. with Krasadakis et al. and Belisomi et al. will enable the recognition of the output device. It would have been obvious at .

Allowable Subject Matter

Claims 13 -15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Reasons for allowance of claims 14-15 given in previous action. Reason for allowance of claim 13 is arguments with respect to the independent claim while not persuasive with respect to the independent claim are found persuasive for this dependent claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661